FILED
                            NOT FOR PUBLICATION                             DEC 22 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JULIE RAMIREZ,                                   No. 10-36166

              Plaintiff - Appellant,             D.C. No. 3:09-cv-00684-KI

  v.
                                                 MEMORANDUM *
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

              Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Oregon
                      Garr M. King, District Judge, Presiding

                           Submitted December 9, 2011 **
                               Seattle, Washington

Before: GUY,*** McKEOWN, and TALLMAN, Circuit Judges.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
               The Honorable Ralph B. Guy, Jr., Senior Circuit Judge for the Sixth
Circuit, sitting by designation.
      Plaintiff Julie Ramirez appeals the district court’s judgment affirming the denial

of her application for social security disability benefits under Title II of the Social

Security Act. The district court’s judgment is reviewed de novo, and the court “‘may

set aside a denial of benefits only if it is not supported by substantial evidence or is

based on legal error.’” Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1222

(9th Cir. 2009) (citation omitted); see also Tackett v. Apfel, 180 F.3d 1094, 1097 (9th

Cir. 1999). We affirm.

      The ALJ concluded, after remand, that through the date last insured plaintiff

had a combination of impairments that was severe, including: fibromyalgia, asthma,

residuals of spinal surgery, obesity, sleep disorder, and depression. Taking the

impairments that were found to be severe and the resulting limitations, the ALJ

concluded that plaintiff had a residual functional capacity to perform light work,

except climbing, balancing, stooping, kneeling, crouching, and crawling were limited

to an occasional basis, with a “sit/stand option.” Also, plaintiff was capable of

understanding, remembering, and carrying out both simple and detailed tasks on a

sustained basis. The administrative record in this case, although lengthy, is not

disputed and the district court opinion has provided a chronology of the evidence that

need not be repeated. Further, the administrative record was not ambiguous or

inadequate to allow for proper evaluation of the alleged disability from the onset date


                                           2                                    10-36166
in October 2002 through the date last insured in December 2007. See Mayes v.

Massanari, 276 F.3d 453, 459-60 (9th Cir. 2001).

      First, the ALJ did not err in rejecting the medical opinion of JaNahn Scalapino,

M.D., regarding plaintiff’s claims of disabling bilateral hand impairment because it

was not supported by objective medical findings, was contradicted by the opinion of

Ronald Wolfson, M.D., and was inconsistent with the observations of psychological

examiner Michelle Whitehead, Ph.D. Likewise, the ALJ did not err in rejecting the

assessment of examining physician John Kofoed, M.D., who noted that there were no

objective factors of disability and only subjective factors of “slight intermittent

bilateral hand pain, occasionally becoming moderate with increased use.” The ALJ

provided specific and legitimate reasons for discounting the opinions of Drs.

Scalapino and Kofoed concerning the alleged bilateral hand impairment. See Lester

v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). Further, the ALJ’s assessment of

plaintiff’s physical impairments through the date last insured—including the

unchallenged adverse credibility determination—was supported by substantial

evidence on the record as a whole. Bray, 554 F.3d at 1226-27; Batson v. Comm’r of

Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004).

      Second, contrary to plaintiff’s argument, there was substantial evidence in the

record to support the ALJ’s conclusion that aggravation of plaintiff’s preexisting


                                          3                                   10-36166
mood disorder arose in connection with the commission of the felony for which she

pleaded guilty. See 20 C.F.R. § 404.1506; SSR 83-21. Evidence from plaintiff’s

treating physician, William Klas, M.D., reflected treatment for mood disorder as early

as March 2001, resolution in June 2001, and returning symptoms days after being

arrested in August 2001. In May 2002, plaintiff reported to Dr. Klas that she had

entered a guilty plea and had depression over the last nine months secondary to the

arrest and resulting threat of job loss. Moreover, even if the period of aggravation is

not disregarded, the ALJ did not err in finding that plaintiff’s mental impairment was

fairly well controlled by medication or in relying on the state agency’s assessment that

plaintiff’s psychological condition created only mild restriction of activities of daily

living, mild difficulties in social functioning, and no episodes of decomposition.

      Finally, as the district court fully explained, the ALJ made adequate findings

regarding the transferability of skills from past relevant work as required by Social

Security Ruling (SSR) 82-41. Cf. Bray, 554 F.3d at 1223-25. Further, despite the

ALJ’s lack of explanation for not relying on the testimony of the unavailable

vocational expert from the first hearing, the ALJ properly relied on the vocational

expert’s testimony at the second hearing concerning plaintiff’s past relevant work, the

transferability of skills to the semiskilled position of “information clerk,” and her

ability to perform unskilled work as an “interviewer.” Nor did the vocational expert’s


                                           4                                    10-36166
testimony about “basic interviewing skills” create a conflict the resolution of which

was required to support the ALJ’s determination that plaintiff could perform alternate

work. See Johnson v. Shalala, 60 F.3d 1428, 1435 (9th Cir. 1995).

      AFFIRMED.




                                          5                                   10-36166